United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                  September 20, 2004

                                                        Charles R. Fulbruge III
                                                                Clerk
                           No. 03-50494
                         Summary Calendar


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                              versus

                       JACOBO PEREZ-GOMEZ,

                                                Defendant-Appellant.


          Appeal from the United States District Court
                for the Western District of Texas
                         (P-02-CR-323-1)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jacobo Perez-Gomez appeals his conviction for transporting

illegal aliens in violation of 8 U.S.C. § 1324(a)(1)(A)(ii).

(Perez’ motion for leave to file a supplemental brief is GRANTED.)

     Perez contends that the district court’s admission of the

videotaped deposition of Pedro Luna Cebreros (taken prior to his

deportation) violated the Confrontation Clause under the Sixth

Amendment because the Government failed to make a good faith effort

to procure Luna’s presence at trial.     Perez also contends that



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Luna’s videotaped testimony was the only direct evidence that he

knew any of the passengers were illegal aliens; and, thus, the

error was not harmless.

     We need not decide whether the admission of the videotaped

testimony violated the Confrontation Clause.           See United States v.

Aguilar-Tamayo, 300 F.3d 562, 565-66 (5th Cir. 2002).             Apart from

the videotape, the jury heard evidence: that Perez-Gomez hesitated

before falsely telling a Border Patrol Agent that he was alone in

his truck; that Perez-Gomez got out of the truck to keep another

Agent from getting close to the truck; that there were seven

illegal aliens in the sleeper portion of the truck; and that one of

the aliens heard the driver (or someone on the driver’s side)

instruct   the   aliens   to   close       the   curtains   to   the   sleeper

compartment and that if they were caught the aliens should say they

had asked for a ride.     There was also evidence connecting Perez-

Gomez with a scheme of alien trafficking for pecuniary gain.

     Because the circumstantial evidence strongly supported an

inference that Perez knew that the passengers were illegal aliens

and he was afforded an opportunity to cross-examine Luna at her

deposition, any error was harmless beyond a reasonable doubt.             See

id. at 566-67.

     In his supplemental brief, Perez challenges his sentence,

relying on Blakely v. Washington, 124 S. Ct. 2531 (2004), but

concedes the issue is foreclosed by our decision in United States


                                       2
v. Pineiro, No. 03-30437, 2004 WL 1543170 (5th Cir. 12 July 2004).

Accordingly, he raises the issue only to preserve it for possible

review by the Supreme Court.

                                                      AFFIRMED




                                3